Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1, 2, 7, 8, 9, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Davidson et al. (JP 10103925 A).
Regarding Claim 1, Davidson discloses: 
a work vehicle including a work machine (10) with a bucket (34), the work machine configured to freely raise/lower and rotate the bucket (Fig. 19 & Fig. 25) [0019], the work vehicle comprising:
a display comprising a screen and configured to be disposed near an operator seat of a work vehicle [0007],
wherein the display is configured to:
display, via the screen, a plurality of graphs indicative of vertical position information of a bucket of the work vehicle [0036 & 0041 & 0044] (Fig. 12 & Fig. 15 & Fig. 18 & Fig. 22 & Fig. 23).
Regarding Claim 2, Davidson discloses: 
the display includes an operation section configured to set an index of a vertical position of the bucket [0021 & 0036 & 0038 & 0039 & 0040 & 0042 & 0044 & 0047] (Fig. 14A & Fig. 17 & Fig. 21).
Regarding Claim 7, Davidson discloses: 
a work vehicle including a work machine (10) with a bucket (34), the work machine configured to freely raise/lower and rotate the bucket (Fig. 19 & Fig. 25) [0019], the work vehicle comprising:
a display comprising a screen and configured to be disposed near an operator seat of a work vehicle [0007],
wherein the display is configured to display, via the screen, a plurality of graphs indicative of a rotation angle information of a bucket of the work vehicle. [0036 & 0041 & 0044] (Fig. 12).
Regarding Claim 8, Davidson discloses: 
the display includes an operation section configured to set an index of a rotation angle of the bucket [0029 & 0030 & 0031 & 0032 & 0033 & 0034 & 0035 & 0036 & 0041] (Fig. 11A & Fig. 9 & Fig. 12).
Regarding Claim 9, Davidson discloses: 
each of the plurality of graphs include:
an axis corresponding to a rotation angle of the bucket (Fig. 12) [tip of bucket icon about which bucket icon rotates]; and
an indicator moveable relative to the axis on the screen (Fig. 12).
Regarding Claim 13, Davidson discloses: 
an apparatus comprising:
a controller (44) configured to be communicatively coupled to a display device (46) configured to be disposed in a cabin of a work vehicle [0007], the controller further configured to:
receive positon information from a bucket coupled to the work vehicle [0030 & 0031 & 0034 & 0035 & 0036 & 0037];
display a first screen via the display device, the first screen comprising:
a plurality of graphs indicative of position information of the bucket [0033 & 0036 & 0041] (Fig. 12 & Fig. 15 & Fig. 18 & Fig. 22 & Fig. 23), the plurality of graphs including:
a first graph and a first indicator configured to move on the first screen, relative to the first graph, in synchronization with a movement of the bucket 0036 & 0041] (Fig. 15 & Fig. 18 & Fig. 22 & Fig. 23); and
a second graph and a second indicator, the second indicator corresponding to an index of the position information of the bucket [0033 & 0036 & 0041] (Fig. 12).
Regarding Claim 14, Davidson discloses: 
the position information of the bucket corresponds to vertical position information or rotation angle information of the bucket [0033 & 0036 & 0041] (Fig. 12 & Fig. 15 & Fig. 18 & Fig. 22 & Fig. 23).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 10-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (JP 10103925 A) in view of Johnson et al (US 20140100744 A1).
Regarding Claim 3, Davidson teaches: 
the plurality of graphs include:
a first graph configured to display an actual vertical position of the bucket of the work vehicle [0036 & 0041 & 0044] (Fig. 15 & Fig. 18 & Fig. 22 & Fig. 23); and
a second graph to display vertical position setting information of the bucket [0021 & 0036 & 0038 & 0039 & 0040 & 0041 & 0042 & 0044 & 0047] (Fig. 14A & & Fig. 15 & Fig. 17 & Fig. 18 & Fig. 21 & Fig. 22 & Fig. 23).
Davidson does not teach:
the display is configured to concurrently display the plurality of graphs via the screen.
Johnson teaches:
the display is configured to concurrently display the plurality of graphs via the screen (Fig. 21); and the plurality of graphs include:
a first graph configured to display an actual vertical position of the bucket of the work vehicle (Fig. 21); and
a second graph to display vertical position setting information of the bucket (Fig. 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work vehicle with a bucket positionable for performing work and a display configured to display a plurality of graphs indicative of vertical position information of the bucket and vertical position setting information of the bucket taught by Davidson with the work vehicle with a bucket positionable for performing work and a display configured to simultaneously display a plurality of graphs indicative of vertical position information of the bucket and vertical position setting information of the bucket taught by Johnson in order to provide a work vehicle implement position monitoring system capable of monitoring 
Regarding Claim 4, Davidson teaches: 
each of the plurality of graphs includes an indicator that is movable along the screen based on the vertical position information of a bucket [0036 & 0041 & 0044] (Fig. 15 & Fig. 18 & Fig. 22 & Fig. 23);
the first graph comprises a first vertical indicator (148) as the indicator, the first vertical indicator configured to move upward or downward along the first graph in synchronization with an upward/downward movement of the bucket [0036 & 0041 & 0044] (Fig. 15 & Fig. 18 & Fig. 22 & Fig. 23); and
the second graph comprises a second vertical indicator as the indicator, the second vertical indicator configured to move upward or downward along the second graph based on an input by a user such that the second vertical indicator is a vertical index of the upward/downward movement of the bucket [0021 & 0036 & 0038 & 0039 & 0040 & 0041 & 0042 & 0044 & 0047] (Fig. 14A & & Fig. 15 & Fig. 17 & Fig. 18 & Fig. 21 & Fig. 22 & Fig. 23).
Regarding Claim 5, Davidson teaches:
the display includes one or more selectable icons (134 & 135 & 161 & 162 & 163 & 164 & 165 & 166 & 167 & 168); and
the display is configured to, based on a selection of a first icon of the one or more selectable icons, set the vertical index [0038 & 0044] and the second vertical indicator remains stationary at a position that corresponds to the set vertical index as the first vertical indicator moves on the screen based on the 
Regarding Claim 6, Davidson teaches: 
the vertical index comprises a predetermined range based on the second vertical indicator [0038 & 0041 & 0044] (Fig. 15 & Fig. 18 & Fig. 22 & Fig. 23); and
the display is configured to, based on the first vertical indicator moving outside the predetermined range, output a notification [0030 & 0031 & 0034 & 0035 & 0036 & 0037 & 0041].
Regarding Claim 10, Davidson teaches: 
a first graph configured to display an actual rotation angle of the bucket of the work vehicle the first graph comprises a first indicator configured to along the first graph in synchronization with a clockwise/counter-clockwise rotation of the bucket [0036 & 0041 & 0044] (Fig. 12); and
a second graph configured to display angle setting information of the bucket, the second graph comprises a second indicator configured to be set by a user as a rotation index of the clockwise/counter-clockwise rotation of the bucket, the second indicator movable along the second graph [0029 & 0030 & 0031 & 0032 & 0033 & 0034 & 0035 & 0036 & 0041 & 0044] (Fig. 11A & Fig. 9 & Fig. 12).
Davidson does not teach:
the display is configured to concurrently display the plurality of graphs via the screen.
Johnson teaches:
the display is configured to concurrently display the plurality of graphs via the screen (Fig 7 & Fig 21);
a first graph configured to display an actual rotation angle of the bucket of the work vehicle the first graph comprises a first indicator configured to along the first graph in synchronization with a clockwise/counter-clockwise rotation of the bucket (Fig 7 & Fig 21); and
a second graph configured to display angle setting information of the bucket, the second graph comprises a second indicator configured to be set by a user as a rotation index of the clockwise/counter-clockwise rotation of the bucket, the second indicator movable along the second graph (Fig 7 & Fig 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work vehicle with a bucket positionable for performing work and a display configured to display a plurality of graphs indicative of actual rotation angle information of the bucket and rotation index of the clockwise/counter-clockwise rotation setting information of the bucket taught by Davidson with the work vehicle with a bucket positionable for performing work and a display configured to concurrently display a plurality of graphs indicative of vertical position information of the bucket and vertical position setting information of the bucket taught by Johnson in order to provide a work vehicle implement position monitoring system capable of monitoring multiple variables simultaneously 
Regarding Claim 11, Davidson discloses: 
the display includes one or more selectable icons (118 & 120 & Fig. 6 & Fig. 9 & Fig. 11) configured to be selected by an operator (Fig. 6 & Fig. 9 & Fig. 11); and
the display is configured to, based on a selecting a first icon of the one or more icons, set a rotation index and the second indicator remains stationary at a position that corresponds to the set rotation index as the first indicator moves on the first graph based on the actual rotation angle of the bucket [0028 & 0029 & 0030 & 0031 & 0034 & 0035 & 0036 & 0037] (Fig. 11 & Fig. 12).
Regarding Claim 12, Davidson teaches: 
the rotation index comprises a predetermined range based on the second indicator notification [0030 & 0031 & 0034 & 0035 & 0036 & 0037 & 0041]; and
the display is configured to, based on the first indicator moving outside the predetermined range, output a notification [0036].
Regarding Claim 15, Davidson teaches: 
the controller is further configured to display one or more selectable icons via the first screen (Fig. 6).
Davidson does not teach:
the display is configured to concurrently display the plurality of graphs via the screen.
Johnson teaches:
the controller is further configured to display one or more selectable icons via the first screen, and the display is configured to concurrently display the plurality of graphs via the screen (Fig 7 & Fig 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work vehicle with a bucket positionable for performing work and a display configured to display a plurality of graphs indicative of actual rotation angle information of the bucket and rotation index of the clockwise/counter-clockwise rotation setting information of the bucket taught by Davidson with the work vehicle with a bucket positionable for performing work and a display configured to concurrently display a plurality of graphs indicative of position information of the bucket and position setting information of the bucket taught by Johnson in order to provide a work vehicle implement position monitoring system capable of monitoring multiple variables simultaneously to allow the operator to monitor multiple variable simultaneously to more efficiently perform work with the work vehicle.
Regarding Claim 16, Davidson teaches: 
the first graph corresponds to a movable range of the bucket [0036 & 0041 & 0044].
Regarding Claim 17, Davidson teaches: 
the one or more selectable icons comprise:
a first icon that, based on a selection of the first icon [0030 & 0031 & 0034 & 0035 & 0036 & 0037 & 0038 & 0039 & 0040 & 0041 & 0042 & 0043 & 0044], is configured to cause the controller to:
set the second indicator as an index of the position information [0030 & 0031 & 0034 & 0035 & 0036 & 0037 & 0038 & 0039 & 0040 & 0041 & 0042 & 0043 & 0044]; and
display, via the first screen, the second indicator at a position on the second graph that corresponds to the index [0036 & 0041 & 0044].
Regarding Claim 18, Davidson discloses: 
the second indicator remains stationary on the first screen as the first indicator moves relative to the first and second graphs based on an actual position of the bucket [0030 & 0031 & 0034 & 0035 & 0036 & 0037 & 0038 & 0041 & 0044].
Regarding Claim 19, Davidson does not teach: 
first screen comprises a third graph and a third indicator configured to move on the first screen, relative to the third graph, in synchronization with a movement of the bucket.
Johnson teaches:
first screen comprises a third graph and a third indicator configured to move on the first screen, relative to the third graph, in synchronization with a movement of the bucket (Fig. 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work vehicle with a bucket Davidson with the work vehicle with a bucket positionable for performing work and a display configured to concurrently display a plurality of graphs indicative of position information of the bucket and position setting information of the bucket including a third graph and a third indicator configured to move on the first screen, relative to the third graph, in synchronization with a movement of the bucket taught by Johnson in order to provide a work vehicle implement position monitoring system capable of monitoring multiple variables simultaneously to allow the operator to monitor multiple variable simultaneously to more efficiently perform work with the work vehicle.
Regarding Claim 20, Davidson teaches: 
the first graph is indicative of a vertical position of the bucket (Fig. 15 & Fig. 18 & Fig. 22 & Fig. 23) and the other graph is indicative of a rotation angle of the bucket (Fig. 12).
Davidson does not teach: 
three graphs indicating different positions of the bucket.
Johnson teaches:
three graphs indicating different positions of the bucket (Fig. 21)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work vehicle with a bucket positionable for performing work and a display configured to display a plurality of Davidson with the work vehicle with a bucket positionable for performing work and a display configured to concurrently display a plurality of graphs indicative of position information of the bucket and position setting information of the bucket including three graphs indicating different positions of the bucket in synchronization with a movement of the bucket taught by Johnson in order to provide a work vehicle implement position monitoring system capable of monitoring multiple variables simultaneously to allow the operator to monitor multiple variable simultaneously to more efficiently perform work with the work vehicle.
Response to Arguments
Applicant's arguments filed 2021/03/18 have been fully considered but they are not persuasive.
Regarding Applicant’s argument of the Examiner’s rejection of Claims 1-20, especially as it relates to the Applicant’s assertion that the examiner failed to establish “each and every one” of the claimed features:
The paragraphs, figures, and reference characters cited by the Examiner in reference to features in the claims very clearly describe the features to which they are directed to anyone of ordinary skill in the art.  For the purposes of simplifying the understanding necessary to understand the rejection the Examiner has added additional paragraph, figure, and reference character citations where relevant.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 1, especially as it relates to the limitation of “the display is configured to: display, via the screen, a plurality of graphs indicative of vertical position information of a bucket of the work vehicle,”:
Applicant’s assertion that the screen of Davidson does not show a graph is not persuasive as: Merriam-Webster defines “graph” as: a diagram (such as a series of one or more points, lines, line segments, curves, or areas) that represents the variation of a variable in comparison with that of one or more other variables. Based on Fig. 16 and Fig. 22 of the instant application, the Applicant appears to define “graph” as having a single variable with no relation to a second variable referenced in each graph, Fig. 15 of Davidson as referenced by Paragraph 0041 discloses a “graph” as disclosed by the instant application in that the tip of the bucket icon (148) is shown in relation to a desired depth line (146) as well as in relation to multiple depth lines (170 & 172) and varies based on the actual position of the tip of the bucket as illustrated by Fig. 15 & Fig. 18 & Fig. 22 & Fig. 23.
Applicant’s assertion that the screen of Davidson does not show a plurality of graphs is not persuasive as: the screen of Davidson is capable of showing both a depth graph as disclosed by Fig. 15 & Fig. 18 & Fig. 22 & Fig. 23 and a bucket angle relative to a desired slope graph disclosed by Fig. 12.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 7, especially as it relates to the limitation of “the display is configured to: display, via 
Applicant’s assertion that the screen of Davidson does not show a graph is not persuasive as: Merriam-Webster defines “graph” as: a diagram (such as a series of one or more points, lines, line segments, curves, or areas) that represents the variation of a variable in comparison with that of one or more other variables. Based on Fig. 16 and Fig. 22 of the instant application, the Applicant appears to define “graph” as having a single variable with no relation to a second variable referenced in each graph, Fig. 15 of Davidson as referenced by Paragraph 0041 discloses a “graph” as disclosed by the instant application in that the tip of the bucket icon (148) is shown in relation to a desired depth line (146) as well as in relation to multiple depth lines (170 & 172) and varies based on the actual position of the tip of the bucket as illustrated by Fig. 15 & Fig. 18 & Fig. 22 & Fig. 23.
Applicant’s assertion that the screen of Davidson does not show a plurality of graphs is not persuasive as: the screen of Davidson is capable of showing both a depth graph as disclosed by Fig. 15 & Fig. 18 & Fig. 22 & Fig. 23 and a bucket angle relative to a desired slope graph disclosed by Fig. 12.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 9, especially as it relates to the limitation of: “wherein each of the plurality of graphs include: an axis, and an indicator moveable relative to the axis on the screen,”:
As outlined in the rejection of Claim 9 above, Davidson discloses: an axis corresponding to a rotation angle of the bucket (Fig. 12) [tip of bucket icon about which bucket icon rotates]; and an indicator moveable relative to the axis on the screen (Fig. 12). 
Regarding Applicant’s argument of the Examiner’s rejection of Claim 1, especially as it relates to the limitation of “display a first screen via the display device, the first screen comprising: a plurality of graphs indicative of position information of the bucket”:
Applicant’s assertion that the screen of Davidson does not show a graph is not persuasive as: Merriam-Webster defines “graph” as: a diagram (such as a series of one or more points, lines, line segments, curves, or areas) that represents the variation of a variable in comparison with that of one or more other variables. Based on Fig. 16 and Fig. 22 of the instant application, the Applicant appears to define “graph” as having a single variable with no relation to a second variable referenced in each graph, Fig. 15 of Davidson as referenced by Paragraph 0041 discloses a “graph” as disclosed by the instant application in that the tip of the bucket icon (148) is shown in relation to a desired depth line (146) as well as in relation to multiple depth lines (170 & 172) and varies based on the actual position of the tip of the bucket as illustrated by Fig. 15 & Fig. 18 & Fig. 22 & Fig. 23.
Applicant’s assertion that the screen of Davidson does not show a plurality of graphs is not persuasive as: the screen of Davidson is capable of showing both a depth graph as disclosed by Fig. 15 & Fig. 18 & Fig. 22 & Fig. 23 and a bucket angle relative to a desired slope graph disclosed by Fig. 12.
Applicant’s arguments with respect to Claims 3-6, 10-12, and 15-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652